PER CURIAM.
This is an appeal from a summary final judgment entered in favor of the appellees in a slip and fall action for damages suffered by appellant when he slipped and fell on an unlighted outside stairway of an apartment house owned by the appellees.
*914The record on appeal discloses that there are genuine issues of material fact which have not been eliminated by the movants for summary judgment. Fletcher v. Petman Enterprises, Inc., 324 So.2d 135 (Fla. 3d DCA 1975); Robinson v. Kiwanis Club of Delray Beach, 265 So.2d 387 (Fla. 4th DCA 1972); and Carter v. Parker, 183 So.2d 3 (Fla. 2d DCA 1966).
The judgment appealed is reversed and the cause remanded for further proceedings.
Reversed and remanded.